The purposes for which the Four-Boro-Optical Corporation is to be organized, as set forth in its certificate of incorporation, conform with the provisions of section 1432-a of the Education Law (Cons. Laws, ch. 16) (Roschen v. Ward, 279 U.S. 337), and the objection by appellant appearing in the affidavit of the acting chief of the Division of Corporations is not sufficient to *Page 76 
warrant refusal to file and record this certificate. We do not construe the wording of the proposed certificate of incorporation as authorizing the practice of optometry.
At this time we decide no other issue. If, in the future, questions relating to any violation of law by the corporation or by any optometrist employed by it shall arise, the courts can then deal with them.
The order should be affirmed, without costs.
CRANE, Ch. J., O'BRIEN, LOUGHRAN and RIPPEY, JJ., concur; HUBBS, J., dissents; LEHMAN and FINCH, JJ., taking no part.
Order affirmed.